19-10747-shl        Doc 276       Filed 12/17/19       Entered 12/17/19 13:49:56          Main Document
                                                      Pg 1 of 3


 DAVIDOFF HUTCHER & CITRON LLP                                                 Hearing Date and Time
 605 Third Avenue                                                              December 19, 2019 at 11:00 a.m.
 New York, New York 10158
 212.557.7200 (tel)
 David H. Wander, Esq. (dhw@dhclegal.com)
 Alexander R. Tiktin, Esq. (art@dhclegal.com)

 Attorneys for Counsel Financial Financial II LLC,
 LIG Capital LLC, and Counsel Financial Holdings LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 In re:                                                      :   Chapter 11
                                                             :
 JEFFREY LEW LIDDLE,                                         :   Case No. 19-10747 (SHL)
                                                             :   (Jointly Administered with Case No. 19-12346)
                                     Debtor.                 :   Related Doc. 249, 250 and 257
 ------------------------------------------------------------X


 ------------------------------------------------------------X
 In re:                                                      : Chapter 11
                                                             :
LIDDLE & ROBINSON, L.L.P.,                                    : Case No.19-12346(SHL)
                                                             : (Jointly Administered with Case No. 19-12346)
                                                             : Related Doc. 103, 130 and 155
                                     Debtor.                 :
 ------------------------------------------------------------X

            DECLARATION OF GLENN PHILLIPS IN FURTHER SUPPORT OF
           MOTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
           COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT TO § 1112(b) OF
              THE BANKRUPTCY CODE, TO CONVERT THIS CHAPTER 11
                 REORGANIZATION TO A CHAPTER 7 LIQUIDATION

            GLENN PHILLIPS, declares under 28 U.S.C. §1746:


           1.     I am a member of the Washington State Bar and the managing partner of Milberg

 Phillips Grossman LLP, the successor firm to the nationally known Milberg Weiss firm. I have

 been practicing law since 1985 and I have tried numerous civil jury trials. I have developed a

 nationally recognized expertise in mass tort cases, especially pharmaceutical litigation, with a


  674598
19-10747-shl     Doc 276      Filed 12/17/19    Entered 12/17/19 13:49:56          Main Document
                                               Pg 2 of 3


current inventory of over 15,000 cases. I have been a frequent speaker before such national

groups as the National Trial Lawyers, American Association for Justice, Mass Torts Made

Perfect, as well as various state trial lawyer groups.

          2.   I also have an extensive background working with financial lenders in the context

of capitalizing law firms. I have counseled lenders about the business of law firm operations and

how it relates to law firms engaged in mass tort or other aggregate litigations.

          3.   I have also been involved in the merger of law firms.

          4.   In paragraph “20” of his declaration, Liddle claims that “Counsel Financial

attempted to force the transfer of Liddle & Robinson’s cases to other firms, including three times

to Milberg LLP (“Milberg”). Liddle also states, in paragraph 29, that Counsel Financial tried “to

induce” him to combine his firm with Milberg. Nothing could be further from the truth. No one

at Counsel Financial ever tried, to my knowledge, to force Liddle’s law firm, Liddle &

Robinson, LLP (“L&R”) to combine with Milberg or transfer L&R’s cases to Milberg.

          5.   In 2017, when L&R was struggling, Felice Callahan, one of the founders of

Counsel Financial, approached me about a possible merger with L&R. She spoke highly of Mr.

Liddle and his firm, and so I told her I would consider bringing Mr. Liddle and his practice to

Milberg.

          6.   Over the course of many months, I had numerous meetings, discussions and

communications with both Mr. Liddle and his attorney, Les Corwin, Esq. We discussed many

possibilities, including Milberg taking over the space leased by L&R. At times, Mr. Liddle

seemed very engaged in the process, while other times extended periods would go by without

any communication from him or his attorney.




                                                  2
 674598
19-10747-shl    Doc 276     Filed 12/17/19    Entered 12/17/19 13:49:56        Main Document
                                             Pg 3 of 3


          7.   In or about June/July of 2018, we had a meeting that was also attended by Ms.

Callahan. During this meeting, it became clear to me that Mr. Liddle and I would not be able to

work well together and I then decided to disengage from further discussions.

Executed this 17th day of December, 2019

                                                           /s/ Glenn Philliips
                                                           GLENN PHILLIPS




                                               3
 674598
